 


110 HR 7189 IH: Public-Private Partnerships Community Stabilization Act of 2008
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7189 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Gary G. Miller of California introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To ensure that any troubled assets relief program of the Treasury provides for purchase of vacant properties backing such troubled assets by regional public-private partnerships to retain the value of such real estate, stabilize communities, and minimize the fiscal impact on taxpayers. 
 

1.Short titleThis Act may be cited as the Public-Private Partnerships Community Stabilization Act of 2008. 
2.Purchases by local public-private partnerships
(a)In generalIn carrying out any Act that provides authority to the Secretary of the Treasury to purchase troubled assets from financial institutions, the Secretary shall systematically provide for purchases, by public-private partnerships established at the community, local, and regional levels, from the Secretary of vacant residential properties that the Secretary owns, holds, or controls by reason of purchases of troubled assets pursuant to such Act, and shall require Federal property managers to provide for purchases by such partnerships of properties owned, held, or controlled by such Federal property manager, for the purpose of retaining the value of such properties, stabilizing communities, and minimizing the fiscal impacts of such Act on taxpayers.
(b)RequirementsIn carrying out subsection (a), the Secretary shall provide for public-private partnerships to—
(1)manage the acquisition and disposition of properties purchased;
(2)utilize other current Federal resources, including the New Market Tax Credits, in conjunction with such purchase to assist in housing recovery for communities, localities, or regions;
(3)ensure the purchased properties are maintained or renovated to meet applicable health, building, and safety standards;
(4)meet low- and moderate-income housing needs;
(5)maintain local property taxes and critical services; and
(6)leverage local resources to augment Federal investment for the purpose of obtaining the highest return on the Federal investment under the program under the Act referred to in subsection (a).
(c)TermsIn carrying out subsection (a), the Secretary shall establish requirements regarding—
(1)the ratio of Federal funds expended by the Secretary with respect to obtaining such properties to the amount of funds required to be invested by the public-private partnership;
(2)the process by which vacant properties backing troubled assets purchased by the Secretary can be transferred on a community, local, or regional basis to public-private partnerships;
(3)determining the beneficial goals of the partnership to include low- and moderate-income homeownership prioritization;
(4)avoiding dumping of properties by selling large volumes of vacant properties at substantial price discounts; 
(5)determining the areas in which the Federal Government can carry out this section to maximize governmental efficiency and taxpayer benefit;
(6)segregating assets of regions that have established public-private partnerships for the benefit of their communities; and
(7)award of contracts to asset managers, that provide for solicitation of proposals from a broad range of qualified entities and individuals and preference for public-private partnerships that are created to help stabilize their region’s economy. 
 
